UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1040



COLLEEN D. KNIGHT,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-83-1)


Submitted:   June 21, 2001                    Decided:   June 27, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Colleen D. Knight, Appellant Pro Se. Kelly Claire Connelly, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Colleen D. Knight appeals the district court’s order affirming

the Commissioner of Social Security’s denial of Knight’s claim for

disability benefits.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       Knight v. Apfel, No. CA-99-83-1

(N.D.W. Va. Sept. 29, 2000).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2